DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 recite “intrinsic viscosity” values with respect to the polyester resin base material and the “high viscosity” polyester resin material, however, given that “intrinsic viscosity” by definition is a measure of a solute’s/polymer’s contribution to the viscosity of a solution, it is dependent upon the solvent composition as well as temperature, and thus is a relative term which without specifying the corresponding solvent and temperature renders the relative term “high viscosity” indefinite and in turn the claims indefinite.  See for example, the attached articles – Devi (Temperature Dependence of Unperturbed Dimension and Interaction Parameters of Polyester Resin in Solvents) and Mehrdad (Effect of Temperature and Solvent Composition on the Intrinsic Viscosity of Poly(ethylene glycol) in Water-Ethanol Solutions) - which provide evidence that the intrinsic viscosity is a relative property that can vary substantially depending upon the measuring temperature and solvent.  Hence, the term “high viscosity” is not clearly defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation “the materials of the plurality of first and second filler particles” on lines 4-5, however, given that the limitation “the materials” lacks clear antecedent basis, it is unclear whether the first and second filler particles are required to comprise particles of the claimed materials or required to consist of the claimed materials thereby excluding any additional particle materials and/or particle surface treatment.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machida (JP2016-153228A, please refer to the attached machine translation for the below cited sections).  Machida teaches a biaxially oriented polyester film comprising at least two layers including at least one outermost layer A and a layer B, such as a structure of A/B or A/B/A, wherein layer A contains a polyester resin composition including a polyester resin with an intrinsic viscosity of 0.6-0.7 dL/g and filler particles having an average particle size of 2-10 microns in a content of 1-10% by mass with respect to the entire polyester resin composition constituting the A layer in order to achieve a matte appearance of layer A with a gloss of 30% or less, with examples including a polyester resin having an intrinsic viscosity within the claimed 0.5-0.8 dL/g range as a matrix material for layer A (reading upon and/or suggesting the claimed “matte layer”, particularly in light of the examples, Tables 1-4); and layer B contains less content of particles than layer A, preferably less than 1%, and even more preferably 0.1% by mass or less, with examples comprising no added filler particles (as in instant claim 2), and an intrinsic viscosity of the polyester resin constituting the B layer is preferably 0.6-0.8 dL/g (Entire document, particularly Paragraphs 0006, 0013-0015, 0027 and 0036).  Machida teaches that the biaxially oriented polyester film can be formed by feeding the raw materials for each layer into a first and second extruder and then using a coextrusion method to coextrude the layers, followed by biaxially stretching to produce the biaxially oriented film as in instant claim 9 (Paragraphs 0029, 0040-0045; Examples).
Hence, Machida teaches a biaxially stretched polyester film and a method of producing a biaxially stretched polyester film comprising a polyester resin layer B and a matte layer A formed on a side surface of the polyester resin layer B as in instant claims 1 and 9, with the difference between the teachings of Machida and the claimed invention as recited in instant claims 1 and 9, being that Machida does not specifically teach that the polyester resin constituting the layer B reading upon the claimed base layer is formed from 50-90wt% of a polyester resin having an intrinsic viscosity of between 0.5 dL/g and 0.8 dL/g mixed with 0.01-5wt% of a polyester resin having an intrinsic viscosity of between 0.9 dL/g and 1.1 dL/g as instantly claimed.  However, as noted above, Machida teaches that the polyester resin constituting the polyester resin layer B has an intrinsic viscosity of 0.6-0.8dL/g, and given that as evidenced by the examples and Tables 1-4 of Machida, a mixture of polyester resins of differing intrinsic viscosities can be utilized to obtain a target intrinsic viscosity, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a mixture of polyester resins of differing intrinsic viscosities in suitable amounts to obtain or set the intrinsic viscosity of the polyester resin composition of layer B to 0.6-0.8dL/g as taught by Machida.  Thus, given that Machida discloses polyester resins in the examples having intrinsic viscosities ranging from 0.55 to 1.20 for producing the polyester A layers with a target intrinsic viscosity of 0.6-0.7dL/g (e.g. Example 15 utilizes 20 parts of 0.55 dL/g polyester A, 30+36 parts of 0.65 dL/g polyester B, and 10 parts of 1.2 dL/g polyester D to provide a 0.655 dL/g polyester resin A containing 4 parts silica), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize a mixture of similar polyester resins in producing polyester B layer with a target intrinsic viscosity of 0.6-0.8dL/g, such that in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed content of polyesters of specific intrinsic viscosities, the claimed invention as recited in instant claims 1 and 9 would have been obvious over the teachings of Machida.
With respect to instant claim 2, as noted above, Machida teaches that the polyester layer B contains less filler particles than layer A, even more preferably 0.1% by mass or less (Paragraph 0027), with examples containing no added filler particles in the B layers as well as examples containing no “high viscosity” polyester resin material in the A layers, such that the claimed invention as recited in instant claim 2 would have been obvious over the teachings of Machida (Examples).
With respect to instant claim 3, Machida teaches that the biaxially oriented polyester film has a film thickness of 15-150 microns, with the ratio of the thicknesses of the A layer and the B layer being preferably 0.1 or more and 1 or less, with various examples having thicknesses within the claimed ranges including an example A/B structure with layer A being 6 microns and layer B being 44 microns (Examples, Tables 2 and 4; particularly Example 14).  Hence, the claimed invention would have been obvious over the teachings of Machida.
With respect to instant claims 4-5 and 10-11, in addition to the discussion above with respect to instant claims 1 and 9, respectively, Machida discloses that two or more kinds of particles may be utilized in combination (Paragraph 0014) reading upon the claimed plurality of first (type of) filler particles and plurality of second (type of) filler particles, and given that Machida discloses that the particles having an average particle diameter of 2 to 10 microns (Paragraph 0013) such that the 2 micron endpoint disclosed by Machida reads upon both the first and second average particle size of instant claims 4 and 10, and that both first and second types of particles may be provided with an average size of 2 microns, the claimed invention as broadly recited in instant claim 4 would have been obvious over the teachings of Machida.  Further, with respect to instant claims 5 and 10, given that Machida discloses that the average particle size is a number average particle size and that the particles may be a combination of two or more types of particles with the average diameter or size being 2 to 10 microns, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any combination of two or more types of particles taught by Machida that provide an average particle size of 2-10 microns as taught by Machida such as a first type having an average size of 2 microns and a second type having an average size of 3 microns, both of which fall within the particle size range taught by Machida, individually reading upon the ranges of instant claims 4 and 10, and together would provide an average size within the claimed range taught by Machida and an absolute difference in size as in instant claims 5 and 10 (Paragraphs 0013-0016).  Hence, given the absence of any clear showing of criticality and/or unexpected results and that Machida specifically discloses that the particles and particle size directly affect the gloss/matte properties of the film (Paragraphs 0015-0017), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum combination of particles and particle sizes to provide the desired matte property for a particular end use wherein a combination of two or more types of particles with average sizes within the range taught by Machida would render the claimed invention as recited in instant claims 4-5 and 10 obvious given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, given that a 50/50 mixture of two different types of particles is an obvious mixing ratio in the art and would read upon the broadly claimed weight ratio of instant claim 11, and provide a single-peak distribution as claimed, the invention as recited in instant claim 11 is also obvious over the teachings of Machida.
With respect to instant claims 6 and 12, in addition to the discussion above with respect to instant claims 4 and 10, respectively, Machida discloses that the film has low gloss, particularly 30% or less measured from the A layer side (Paragraph 0006), and although Machida discloses that the film has surface unevenness (Paragraph 0031), Machida does not specifically disclose the average roughness of the matte layer A away from the polyester base layer B as instantly claimed, nor the transparency and haze values as instantly claimed.  However, given that Machida discloses a matte, biaxially oriented polyester film formed from the same polymer and filler materials as utilized to produce the claimed invention with a gloss as instantly claimed, which may also be a measure of the surface roughness of the matte layer, and with the same particle sizes and contents in the matte layer and produced by the same method, it would have been obvious to one having ordinary skill in the art to reasonably expect the film taught by Machida to exhibit the same or similar properties as recited in instant claims 6 and 12, and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum optical properties such as transparency and haze for a particular end use.
With respect to instant claim 7, in addition to the discussion above with respect to instant claim 4, Machida discloses that the polyesters utilized in the film are all prepared by a condensation reaction between a dibasic acid and a diol as instantly claimed (Entire document, particularly Paragraphs 0007-0012, Examples), and that the particles may be selected from those disclosed in Paragraph 0014 such as inorganic particles like silica (silicon dioxide), calcium carbonate, calcium phosphate, and aluminum oxide reading upon the fillers of instant claim 7.  Hence, the claimed invention as recited in instant claim 7 would have been obvious over the teachings of Machida.
With respect to instant claim 8, given that Machida discloses that the biaxially oriented polyester film may have a layer structure of A/B with only one matte layer A provided on one surface of the base layer B, wherein as discussed above, the base layer may contain no particles that provide the matte/low gloss appearance and relatively high roughness/evenness of layer A and thus an outer surface of the base layer would be a “flat surface” as in the claimed invention, with one example A/B film having a A-side gloss of 20 and a B-side gloss of 103 (Example 14), the claimed gloss and surface roughness ratios as in instant claim 8 would have been obvious over the teachings of Machida and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum gloss and unevenness/roughness of the flat or second surface of the polyester film based upon a particular end use of the film as taught by Machida given the reasonable expectation of success.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied above, and in further view of Kern (US2004/0130059).  The teachings of Machida are discussed in detail above and although Machida provides a clear teaching and/or suggestion that the polyester layer B or base layer may comprise a mixture of polyesters such that the polyester resin of layer B has an intrinsic viscosity in the preferred range taught by Machida of 0.6-0.8 dL/g, Kern teaches that in producing a (co)extruded, biaxially oriented polyester film, an amount of up to 50% by weight of a higher-viscosity thermoplastic polyester resin having a standard viscosity reading upon the claimed intrinsic viscosity range of 0.9-1.1 dL/g (given the equation at Paragraph 0078) may be mixed with polyester resin of lower viscosity including within the claimed range of 0.5-8 dL/g as in the claimed invention, in precisely the right amount to allow trimmings, regrind and/or recycled polyester to be utilized in producing the film, thereby raising the viscosity to the desired initial level for (co)extrusion and reducing waste and/or cost of manufacturing the film (Entire document, particularly Abstract; Paragraphs 0007-0015 and 0042-0049; Examples); and given that the core or base layer of a multilayer film preferably includes regrind or secondary raw material mixed with virgin material as taught by Kern (Paragraph 0018), it would have been obvious to one having ordinary skill in the art to incorporate up to 50wt% of a higher-viscosity polyester as taught by Kern with a polyester having a lower viscosity, such as in the ranges taught by Kern, to obtain the target intrinsic viscosity for the polyester layer B taught by Machida such that regrind, trimmings, and/or other secondary raw materials may be utilized in producing the film taught by Machida thereby reducing waste and cost of production of the film as taught by Kern.  Hence, the invention as recited in instant claims 1-12 would have been obvious over the teachings of Machida in view of Kern given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 4-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied above to claims 1-12, and in further view of Peiffer (US2002/0071945).  The teachings of Machida are discussed in detail above and although Machida provides a clear teaching and/or suggestion of utilize a mixture of two or more type of particles to provide the filler particles having an average particle diameter of 2 to 10 microns wherein desired matte and surface unevenness properties are obtained based upon the selected particles including particle content and particle size, Machida does not specifically recite first and second particles having different particle sizes or particle size distribution as claimed, nor the specific roughness, transparency, and haze properties as instantly claimed.  However, Peiffer discloses a similar biaxially oriented coextruded polyester film having at least one matt side or matt outer layer (A) provided on a base layer (B), wherein Peiffer specifically discloses that the matt layer contains an effective amount of 1-10% by weight of particles that may be a mixture of two or more different particle systems or of different particle sizes to achieve a desired degree of mattness, i.e. very low gloss, with a preferred median diameter being from 2.0 to 8.0 microns, a grain diameter scattering or particle size distribution expressed in terms of the SPAN 98 of less than or equal to 1.9 with distribution curves as shown in Figs. 2-3 (Paragraphs 0025-0031), such that the use of a similar particle mixture in the matte layer taught by Machida would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Machida in further view of Peiffer, thereby rendering the claimed invention as recited in instant claims 4-5, 7, and 10-11 obvious over the teachings of Machida in further view of Peiffer.  Peiffer also discloses that preferred properties for the outer matt layer including gloss, average roughness, and haze values as well as a ratio of roughness properties between the matte and flat surfaces reading upon the claimed properties, and a high transparency with “acceptable” being considered 60% (Entire document, particularly Paragraphs 0008, 0075, Table 1), such that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to produce the matte, biaxially oriented, coextruded film taught by Machida to have similar desired properties as taught by Peiffer thereby rendering the claimed properties as recited in instant claims 6, 8 and 12 obvious over the teachings of Machia in view of Peiffer given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9 of copending Application No. 16/785707 in view of Machida or Hashimoto (US2009/0123756) or Peiffer (USPN 6,358,604, hereinafter referred to as “Peiffer ‘604”), and in further view of Kern (US2004/0130059).
Copending claim 1 recites a biaxially stretched polyester film comprising a polyester resin base layer having a thickness of 20-100 microns and containing 99.5-99.8wt% of a polyester resin base material having an intrinsic viscosity of 0.6-0.8dL/g; and a matte layer having a thickness of 20-80 microns formed on a side surface of the base layer and including 80-98.8wt% of a polyester resin matrix with an intrinsic viscosity of 0.6-0.8dL/g, 0.01-5wt% of a polyester resin film having an intrinsic viscosity of 0.9-1.1 dL/g, and 1.2-20wt% of a plurality of filler particles including 1-2wt% of first filler particles having an average size of 5-6 microns, and 0.2-18wt% of second filler particles having an average size of 1.4-2 microns, thereby reading upon the instantly claimed matte layer and particle limitations of instant claims 1 and 4-5, and the thicknesses of instant claim 3, with copending claim 9 reciting a coextrusion and biaxial orientation method for producing a film similar to the method of instant claim 9, such that copending claims 1 and 9 include all of the limitations of instant claims 1, 3-5 and 9, expect copending claims 1 and 9 do not recite that the polyester base layer, or more particularly the 99.5-99.8wt% of polyester resin base material having an intrinsic viscosity of 0.6-0.8dL/g, includes a combination of 50-95wt% of a polyester resin base material with an intrinsic viscosity of 0.5-0.8dL/g mixed with 0.01-5wt% of a “high viscosity” polyester resin material having an intrinsic viscosity of between 0.9 and 1.1 dL/g as instantly claimed.  However, it is well established in the art that a mixture of polyester resins of differing intrinsic viscosities may be utilized to produce a polyester resin composition having a target intrinsic viscosity as in the teachings of Machida which is directed to a similar matte, biaxially oriented polyester film as discussed in detail above; or Peiffer ‘604 or Hashimoto which both similarly disclose a matte, biaxially oriented polyester film wherein a mixture of polyesters may be utilized in the matte layer as well as in the base layer as evidenced by the examples, including those of differing viscosity, to obtain desired layer or film properties (Entire documents).  Further, as more particularly disclosed by Kern which is also directed to a biaxially oriented polyester film, Kern specifically teaches that up to 50% by weight, preferably 5 to 45% by weight, of a higher-viscosity thermoplastic polyester having a standard viscosity of more than 900 to 1500 can be mixed with a principal polyester constituent having a lower standard viscosity of from 600 to 1000, reading upon the claimed intrinsic viscosity ranges based upon the equation disclosed by Kern at Paragraph 0078, in precisely the right amount to allow trimmings or regrind and/or recycled polyester to be utilized in producing the film, thereby raising the viscosity to the desired initial level and reducing waste and/or cost (Entire document, particularly Abstract; Paragraphs 0007-0015 and 0042-0049; Examples); and given that the core or base layer of a multilayer film preferably includes trimmings or regrind mixed with virgin material as taught by Kern (Paragraph 0018), it would have been obvious to one having ordinary skill in the art to utilize a mixture of polyesters of differing intrinsic viscosities as in Machida, or Hashimoto, or Peiffer ‘604, or more particularly as in Kern including a higher viscosity polyester having an intrinsic viscosity and in a content as taught by Kern, in the invention recited in copending claims 1, 3-5 and 9 given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results, and particularly given that copending claims 1 and 9 also recite the use of a similar mixture of differing viscosity polyesters in forming the matte layer.  Hence, the claimed invention as recited in instant claims 1, 3-5 and 9 would have been obvious over copending claims 1 and 9 in view of Machida or Hashimoto or Peiffer ‘604, and in further view of Kern.
With respect to instant claims 6 and 12, copending claims 1 and 9 disclose roughness, transparency, gloss and haze limitations that read upon the respective limitations of instant claims 6 and 12, respectively, and hence the claimed invention as recited in instant claims 6 and 12 would have been obvious over copending claims 1 and 9 in view Machida or Hashimoto or Peiffer ‘604, and in further view of Kern.
With respect to instant claim 7, the limitations of copending claim 6 read upon the limitations of instant claim 7, and hence the claimed invention as recited in instant claim 7 would have been obvious over copending claim 6 in view Machida or Hashimoto or Peiffer ‘604, and in further view of Kern.
With respect to instant claim 8, copending claim 1 recites roughness and gloss ratios reading upon the claimed roughness and gloss ratios of instant claim 8 and hence the claimed invention as recited in instant claim 8 would have been obvious over copending claim 1 in view Machida or Hashimoto or Peiffer ‘604, and in further view of Kern.
With respect to instant claims 10-11, in addition to the above discussions regarding instant claim 9, copending claim 9 includes first and second filler particle sizes and contents reading upon the limitations of instant claim 10 as well as the weight ratio of instant claim 11, which would exhibit a single-peak distribution as instantly claimed, such that the claimed invention as recited in instant claims 10-11 would have been obvious over copending claim 9 in view of Machida or Hashimoto or Peiffer ‘604 and in further view of Kern.
This is a provisional nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 27, 2022